TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-14-00745-CV



                                      Almar Saenz, Appellant

                                                   v.

                                       Arlette Pena, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-FM-13-004333, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Almar Saenz, acting pro se, has filed a motion to abate this appeal, permitting the

parties to continue negotiation of a final settlement agreement.

               We grant the motion and abate the appeal until April 27, 2015. See Tex. R. App.

P. 42.1(a)(2)(C). If the settlement has been finalized by that date, the parties are instructed to file

a motion to reinstate and dismiss the appeal in accordance with their settlement agreement. If the

parties have not finalized their settlement by that date, they are instructed to file a report informing

this Court about the status of the appeal and requesting any necessary extension of the abatement.



Before Chief Justice Rose, Justices Goodwin and Field

Abated

Filed: March 11, 2015